Order entered September 17, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00743-CV

            GEREMIAH EDEM AND ALL OTHER OCCUPANTS, Appellants

                                               V.

  THE HOUSING AUTHORITY OF THE CITY OF DALLAS TEXAS CLIFF MANOR,
                             Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-02880-B

                                              ORDER
       The reporter’s record in this appeal has not been filed because appellants, who are pro se,

have not requested it. By letter dated August 27, 2018, we directed appellants to file written

verification they had requested the record and cautioned that failure to comply within ten days

could result in the appeal being submitted without the record. See TEX. R. APP. P. 37.3(c). Our

letter was returned “unable to forward,” and a voice message left at a telephone number listed in

the notice of appeal has not been returned.

       A party not represented by counsel must file a notice of change of address and telephone

number within ten days of the date of the change. See Tex. App. (Dallas) Loc. R. 2. As of this

date, nothing in our records reflect appellants have communicated with the Court since July 16,
2018 when their docketing statement, containing the same contact information listed in the notice

of appeal, was filed. Accordingly, we ORDER the appeal submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c).

       As the clerk’s record has been filed, we ORDER appellants to file their brief no later

than October 16, 2018.




                                                    /s/    DAVID EVANS
                                                           JUSTICE